United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-985
Issued: August 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 18, 2013 appellant, through her attorney, filed a timely appeal from a
February 15, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration as untimely filed and failing to establish clear
evidence of error. As more than 180 days has elapsed from the date of OWCP’s last merit
decision on March 9, 2009 to the filing of this appeal on March 18, 2013, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On December 12, 2008 appellant, then a
44-year-old mail handler, filed an occupational disease claim (Form CA-2) alleging that she
sustained bilateral carpal tunnel syndrome due to factors of her federal employment. By decision
dated March 9, 2009, OWCP denied the claim finding that the medical evidence was not
sufficient to establish a diagnosis in connection to appellant’s federal employment. Appellant,
through her attorney, filed an appeal with the Board. On January 29, 2010 the Board dismissed
the appeal finding that it was untimely filed.2 On May 27, 2010 appellant, through her attorney,
requested reconsideration. By decision dated July 29, 2010, OWCP denied the request on the
basis that it was untimely filed and failed to present clear evidence of error. Subsequently,
appellant’s attorney filed an appeal with the Board. In a decision dated July 13, 2011, the Board
affirmed OWCP’s July 29, 2010 decision.3 The facts of the case, as set forth in the prior
decisions, are incorporated by reference.
By letter dated September 7, 2011, appellant, through her attorney, requested
reconsideration and submitted a September 13, 2010 report from Dr. James Sobeski, a Boardcertified orthopedic hand surgeon, who examined her and found a positive Durkan’s
compression test bilaterally, a positive Phalen’s test bilaterally, a negative Tinel’s sign on the
right and a positive Tinel’s sign on the left over the median nerve at the wrist. He diagnosed
bilateral carpal tunnel syndrome and indicated that appellant’s duties included: repetitive
motions; lifting letter trays weighing 7 to 10 pounds; picking up heavy magazine bundles
frequently during the day; and grasping heavy bags weighing 10 to 70 pounds.
By decision dated February 15, 2013, OWCP denied appellant’s request for
reconsideration on the grounds that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of its decision for which
review is sought.6 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).7
2

Docket No. 10-299 (issued January 29, 2010).

3

Docket No. 10-2404 (issued July 13, 2011).

4

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

6

20 C.F.R. § 10.607(a).

7

See Jesus D. Sanchez, supra note 4; F.R., Docket No. 09-575 (issued January 4, 2010).

2

Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.14 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that it abused its discretion in denying merit review in the
face of such evidence.15
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP regulations16 and procedures17 establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision.
However, a right to reconsideration within one year also accompanies any subsequent merit
8

20 C.F.R. § 10.607(b).

9

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

10

See M.L., Docket No. 09-956 (issued April 15, 2010); Fidel E. Perez, 48 ECAB 663, 665 (1997).

11

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

See Leona N. Travis, 43 ECAB 227, 241 (1991).

13

See B.O., Docket No. 13-914 (issued July 15, 2013); Jimmy L. Day, 48 ECAB 652 (1997); Nelson T.
Thompson, 43 ECAB 919, 922 (1992).
14

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

15

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

16

Supra note 6; see Alberta Dukes, 56 ECAB 247 (2005).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (January 2004); see
Veletta C. Coleman, supra note 14.

3

decision on the issues,18 including any merit decision by the Board and any merit decision
following action by the Board.19 The most recent merit decision was OWCP’s March 9, 2009
decision. Appellant had one year from the date of this decision to make a timely request for
reconsideration. Since she did not file her request until September 7, 2011, it was filed outside
the one-year time period. Consequently, appellant must demonstrate clear evidence of error by
OWCP in the denial of her claim.20
In order to establish clear evidence of error, a claimant must submit evidence relevant to
the issue which was decided by OWCP.21 In its March 9, 2009 merit decision, OWCP denied
appellant’s occupational disease claim because the medical evidence was not sufficient to
establish a diagnosis in connection to appellant’s federal employment. The Board finds that the
medical evidence submitted by appellant is not sufficient to establish clear error by OWCP in
denying her claim.22
In his September 13, 2010 report, Dr. Sobeski examined appellant and found a positive
Durkan’s compression test bilaterally, a positive Phalen’s test bilaterally, a negative Tinel’s sign
on the right and a positive Tinel’s sign on the left over the median nerve at the wrist. He
diagnosed bilateral carpal tunnel syndrome and indicated that appellant’s duties included:
repetitive motions; lifting letter trays weighing 7 to 10 pounds; picking up heavy magazines
bundles frequently during the day; and grasping heavy bags weighing 10 to 70 pounds.
Although Dr. Sobeski provided a firm diagnosis, it is insufficient to meet the clear evidence of
error standard. Evidence such as a detailed, well-rationalized medical report which, if submitted
before the denial was issued would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.23
To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.24 The evidence submitted does not manifest on its face
that OWCP committed an error in denying appellant’s claim. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.

18

See Robert F. Stone, 57 ECAB 292 (2005).

19

See Federal (FECA) Procedure Manual, supra note 17 at Chapter 2.1602.3.b.

20

Supra note 8; see Debra McDavid, 57 ECAB 149 (2005).

21

See Howard Y. Miyashiro, 51 ECAB 253 (1999).

22

See J.R., Docket No. 10-2137 (issued July 12, 2011).

23

B.O., supra note 13.

24

Federal (FECA) Procedure Manual, supra note 17 at Chapter 2.1602.5 (October 2011); see Dean D. Beets,
supra note 9.

4

On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds the attorney’s argument is not substantiated.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

